IN THE
                         TENTH COURT OF APPEALS

                               No. 10-18-00291-CR

FELMON LAKEITH LAURY,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                         From the 82nd District Court
                           Robertson County, Texas
                        Trial Court No. 08-03-18,448-CR


                        ORDER ON REHEARING

      Appellant’s Motion for Rehearing, filed on October 3, 2018, is denied.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed October 17, 2018